DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 1-5 and 11-32 is/are pending.  Claim(s) 1-5 is/are withdrawn.  Claim(s) 11-15 and 24-32 is/are canceled.

Election/Restriction
Applicant’s election without traverse of Group I, Species 2, Species 4, and Species 5 in the reply filed on 11/17/221 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 11-15 and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11-13, 24-25, and 31 each recite “the spherical aberration”.  It is unclear if it refers back to the induced spherical aberration or the negligible spherical aberration introduced in claims 11 and 24.  For purposes of examination the Examiner considers this language to be “the induced spherical aberration”. 
Claim 31 recites “the refractive power”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a refractive power”. 
The term "close" in claim 31 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining the bounds of “close” (such as standard deviation or another metric).  Therefore, this term is indefinite.  
Claim(s) 14-15, 26-30, and 32 are rejected as dependent from a rejected claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11, from which claim 14 depends, requires “providing a lens for implanting the lens in the eye”, which is the same features as “the lens is an implantable lens”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-14 and 24-32  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christie, et al (Christie) (US 5,089,024) in view of Simpson (US 2006/0116763 A1) and further in view of Seidner, et al (Seidner) (US 5,619,289).
Regarding Claims 11 and 14, Christie teaches a method for treating presbyopia of an eye (e.g. abstract), comprising: 
obtaining a baseline refractive correction (e.g. column 3, lines 4-16; the regional powers are considered baseline corrections; they are obtained when the lens is provided as they come with the lens; further, the lens was manufactured to have these specific values, so they must have been known before the manufacturing and thus have been obtained at that time; there is no limitation specifying the manner in which the correction is obtained); 
providing a lens for wearing on the eye or implanting the lens in the eye (e.g. Figure 6, abstract) to create a spherical aberration or a distribution of spherical aberrations beyond the baseline refractive correction (e.g. column 4, lines 23-28) in an area of a pupil having a diameter of 1.5 mm to 3.6 mm that has negligible spherical aberration without the lens (e.g. column 5, lines 43-51; the inner optical section is 0.75 mm to 1.5 mm in diameter; Figure 7 shows the center aligns with the pupil opening and is therefore in the area of the pupil and the pupil has a diameter in the claimed range; the opening of the pupil has no spherical aberration at the pupil plane; as broadly claimed, the opening is in the area of the pupil); 
wherein the lens comprises 
i) an inner optical section (e.g. column 5, lines 43-51; #50C) of 1.5 mm to 3.6 mm in diameter (e.g. column 5, lines 43-51, 0.75 mm to 1.5 mm) corresponding to the area of the pupil (e.g. Figure 7 shows #50C aligns with the pupil opening and is therefore in the area of the pupil and the pupil has a diameter in the claimed range), wherein the inner optical section comprises at least one aspheric surface (e.g. column 4, lines 23-28), and the aspheric surface is configured to create the spherical aberration or the distribution of spherical aberrations in addition to a spherical focus power (e.g. column 4, lines 23-28), wherein the lens is configured to have a circular shape with a radial distance expressed by r (e.g. Figure 6),
ii) a middle optical section (e.g. column 5, lines 43-51, #50B) having an outer diameter of 2.5 mm to 5 mm (e.g. column 5, lines 43-51, 2 mm to 3 mm), and 
iii) an outer optical section (e.g. column 5, lines 43-51, #50A) having an outer diameter of 4 mm to 40 mm (e.g. column 5, lines 43-51, 5 mm to 10 mm), wherein the outer optical section is configured to have a dominant focus power (the outer optical section considered to be dominant as it is responsible for the focal power for most of the transmitted lighted due to its highest proportion of surface area).

Christie discloses the diameters as noted supra. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Christie such that the diameters are the exact ranges claimed, respectively, as it has been held that in the case where the claimed ranges "overlap or 

Christie discloses the invention substantially as claimed but fails to teach the lens is further configured to have a thickness profile in the inner optical section that is expressed at least in part by r4 to allow creation of the spherical aberration or the distribution of spherical aberrations.  
Simpson teaches the thickness profile of an aspheric surface expressed at least in part by r4 (e.g. [0011]). 
Simpson and Christie are concerned with the same field of endeavor as the claimed invention, namely IOLs having aspheric surfaces. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Christie such that the thickness profile of the aspheric surface is expressed at least in part by r4 as taught by Simpson as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  The shape is the thickness profile is known per e.g. Simpson as cited supra.

The combination of Christie and Simpson discloses the invention substantially as claimed but fails to teach the middle optical section is configured as a bi-focal lens.
Christie teaches more regions can be used than shown in the provided examples (e.g. column 4, lines 29-38).  
Seidner teaches multiple concentric rings of differing power (e.g. Figure 7, column 12, lines 13-35). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Christie and Simpson such that the middle optical has two rings as taught by Seidner in order to provide a continuous range of powers/focal lengths to the user (e.g. Seidner, column 12, lines 13-35). 
The combination of Christie, Simpson, and Seidner teaches the middle optical region is bi-focal as the regions have different powers (e.g. Seidner, column 12, lines 13-35). 

Regarding Claim 12, the spherical aberration or the distribution of spherical aberrations allows production of a focus variation selected from the group consisting of 
(a) setting a far point at a center of the lens and having a radially increased refractive power (e.g. Christie, column 3, lines 4-16, the inner optical section is for distance (far point) vision and the power increases from 21D to 24.5D). 
Regarding Claim 13, the lens is configured such that the spherical aberration or the distribution of spherical aberrations allows production of a focus variation of more than 4 diopters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Christie, Simpson, and Seidner such that the focus variation is > 4D as such a modification would have been an obvious matter of design choice involving a mere change in the shape of a component.  
Regarding Claim 32, the bi-focal lens comprises alternating powers (e.g. Christie, column 3, lines 4-16; the powers).


	Regarding Claim 24, the combination of Christie, Simpson, and Seidner teaches a method for treatment of presbyopia of an eye (discussed supra for claim 1), comprising: 
obtaining a baseline refractive correction (discussed supra for claim 1); 
providing a lens for implanting the lens in the eye (discussed supra for claim 1) to induce a spherical aberration or a distribution of spherical aberrations beyond the baseline refractive correction (discussed supra for claim 1) in an area of a pupil of a diameter of 1.5 mm to 4 mm (discussed supra for claim 1) that has negligible spherical aberration without the lens (discussed supra for claim 1); 
wherein the lens comprises 
i) an inner optical section (discussed supra for claim 1) having a diameter of 1.5 mm to 4 mm (discussed supra for claim 1) and comprising at least one aspheric surface (discussed supra for claim 1) that is configured to allow the induction of the spherical aberration or the distribution of spherical aberrations in addition to a spherical focus power in the area of the pupil (discussed supra for claim 1), wherein the lens is configured to have a circular shape with a radial distance expressed by r (discussed supra for claim 1), and wherein the lens is further configured to have a thickness profile in the inner optical section that is expressed at least in part by r4 (discussed supra for claim 1) to allow creation of the spherical aberration or the distribution of spherical aberrations (discussed supra for claim 1); and 
ii) an outer transparent optical section (discussed supra for claim 1; e.g. Christie, column 3, line 64 to column 4, line 5, these materials are optical transparent) having a diameter of 4 mm to 40 mm (discussed supra for claim 1), wherein the outer transparent optical section is configured to have at least the spherical focus power for far vision at night (e.g. Christie, column 3, lines 4-16, this region is for far vision regardless of the time of day; there are no claimed limitations to distinguish wearing at night from wearing during the day).

Regarding Claim 25, the lens is configured such that the spherical aberration or the distribution of spherical aberrations allows production of a focus variation for more than 4 diopters (discussed supra for claim 13) in a manner selected from the group consisting of (a) setting a far point at a center of the lens and having a radially increased refractive power (discussed supra for claim 12).
Regarding Claim 26, the spherical focus power for the far vision is extended to the inner optical section (e.g. Christie, column 3, lines 4-16).
Regarding Claim 27, the inner optical section further includes a focus offset to the spherical focus power for the far vision (e.g. Christie, column 3, lines 4-16; the inner section is changed to far vision from the power of the adjacent (middle) section and the offset is 3.5D).
Claim 28, the thickness profile in the inner optical section further includes a plurality of terms correction of spherical aberration in the eye for far vision at night (discussed supra for claim 1, each aspheric section is described by the equation of Simpson, which has multiple terms).
Regarding Claim 29, the outer transparent section further includes a focus offset for the far vision at night (e.g. Christie, column 3, lines 4-16; the outer section is changed to far vision from the power of the adjacent (middle) section and the offset is 3.5D).
Regarding Claim 30, the focus offset is a negative focus offset (e.g. Christie, column 3, lines 4-16; the offset is a decrease of 3.5D and is therefore negative).
Regarding Claim 31, the outer transparent optical section comprises the spherical aberration to shift the refractive power close to zero Diopter for increased focus depth at night (discussed supra for claim 30, the power is decreased and is considered “close” to zero Diopter).




Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christie, et al (Christie) (US 5,089,024) in view of Simpson (US 2006/0116763 A1) and further in view of Seidner, et al (Seidner) (US 5,619,289) as discussed supra and further in view of Roffman, et al (Roffman) (US 5,652,638).

Regarding Claim 15, the combination of Christie, Simpson, and Seidner discloses the invention substantially as claimed but fails to teach the lens is further configured to allow production of a cylindrical refractive power.
Roffman teaches an aspheric lens having cylindrical power to provide astigmatism correction (e.g. column 7, lines 56-67). 
Roffman and the combination of Christie, Simpson, and Seidner are concerned with the same field of endeavor as the claimed invention, namely aspheric IOLs having concentric ring regions.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Christie, Simpson, and Seidner such that the lens includes a cylindrical power as taught by Roffman in order to provide astigmatism correction (e.g. Roffman, column 7, lines 56-67).
	
Relevant Prior Art
WO 2009/058755 A1 (4/29/2020 IDS, provided in parent Application 12/935,287) to Liang (instant Application's inventor) teaches a lens having spherical aberrations induced in the central portion placed at the patient's pupil and a peripheral portion with a different correction.
Each of US 2005/0043794, US 5,384,606, and US 4,504,982 teach the same equation for characterizing an aspheric surface as Simpson.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/11/2022